Title: From James Madison to Thomas Jefferson, 29 May 1793
From: Madison, James
To: Jefferson, Thomas


Dear SirOrange May 29. 93.
I wrote you two or three days ago with an inclosure of Newspapers &c since which I have been favored with yours of the 19th. I thank you for the plans & observations which far exceeded the trouble I meant to give you. The sentiments expressed by Genest would be of infinite service at this crisis. As a regular publication of them cannot be expected till the meeting of Congress, if then, it were to be wished they could in some other mode make their way to the press. If he expressed the substance of them in his verbal answer to the address, or announces them in open conversation, the Printers might surely hand them to the public. The affection to France in h⟨er st⟩ruggles for liberty would not only be increased by a knowledge that she does not wish us to go to war; but prudence would give its sanction to a bolder enunciation of the popular sentiment. I inclose a letter to the French Minister of the Interior which has been written some time. I pray you to look it over with an eye to every proper consideration, and if you find a particle in it wrong or doubtful not to seal & forward it, till I have an opportunity of makg. the requisite variations. I hope your model of the Threshing Machine is by this time arrived & answerable to expectation. You will have much use for it if your harvest should turn out according to the promises of our fields in this quarter. Wheat was never known to be more uniformly excellent. Adieu. Yrs. always & affy.
Js. Madison Jr
